   Case:
Case     21-1034    Document:
     4:20-cv-05340-YGR        13 302
                        Document  Page: 1 12/23/20
                                     Filed Filed: 12/23/2020
                                                     Page 1 of 2




              NOTE: This order is nonprecedential.

       United States Court of Appeals
           for the Federal Circuit
                     ______________________

                      UNILOC 2017 LLC,
                       Plaintiff-Appellant

                               v.

                        GOOGLE LLC,
                       Defendant-Appellee
                     ______________________

                           2021-1034
                     ______________________

       Appeal from the United States District Court for the
    Northern District of California in No. 4:20-cv-05340-YGR,
    Judge Yvonne Gonzalez Rogers.
                     ______________________

                           ORDER

          Upon consideration of the appellant’s unopposed
    motion to voluntarily dismiss the above-captioned appeal,

          IT IS ORDERED THAT:

          (1) The motion is granted. The appeal is dismissed.
   Case:
Case     21-1034    Document:
     4:20-cv-05340-YGR        13 302
                        Document  Page: 2 12/23/20
                                     Filed Filed: 12/23/2020
                                                     Page 2 of 2




    2                          UNILOC 2017 LLC V. GOOGLE LLC



          (2) Each side shall bear its own costs.


                                   FOR THE COURT

     December 23, 2020             /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court



    ISSUED AS A MANDATE: December 23, 2020
